03/12/2020

           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                   Case Number: DA 19-0731


                              Cause No. DA 19-0731


STATE OF MONTANA,

      Plaintiff and Appellee,

      v.

TRAVIS MICHAEL STAKER,

      Defendant and Appellant.


                   ORDER GRANTING EXTENSION OF TIME


      Upon consideration of Appellant’s motion for an extension of time, and good

cause appearing,

      IT IS HEREBY ORDERED that Appellant is granted an extension of time to

and including April 27, 2020, within which to prepare, serve, and file Appellant’s

opening brief.




                                                                        Electronically signed by:
                                                                              Mike McGrath
                                         1                       Chief Justice, Montana Supreme Court
                                                                             March 12 2020